Citation Nr: 1700014	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-03 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol and opiate use disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kenneth Ciardiello, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training in the United States Navy Reserve from September 1978 to July 1979 and on active duty in the United States Navy from February 1981 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal has since been transferred to the RO in Huntington, West Virginia.

On his February 2013 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  However, after he was scheduled for a hearing, the Veteran cancelled his hearing request, and has not since requested a hearing in his case.  See October 2016 Report of Contact; see also 38 C.F.R. §20.704(e).  

In a March 2016 rating decision, the Togus, Maine RO awarded a 70 percent rating for PTSD beginning November 1, 2015, as well as some periods of temporary total ratings due to hospitalization.  A July 2016 rating decision of the Huntington RO awarded the 70 percent rating back to December 22, 2008, as well as a total disability rating based on individual unemployability (TDIU) beginning November 2, 2009.


FINDING OF FACT

Throughout the entire appeal period, the Veteran's PTSD with alcohol and opiate use disorder has been productive of total occupational and social impairment.



CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD with alcohol and opiate use disorder are met since December 22, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

The Veteran is service-connected for PTSD with alcohol and opiate use disorder, currently evaluated at 70 percent disabling under the General Rating Formula for Mental Disorders, effective December 22, 2008.  38 C.F.R. § 4.130, DC 9411.  

Under the General Rating Formula, a 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Here, there is evidence of total social impairment.  Apart from the hospitalizations in 2015 and 2016 for which the Veteran is in receipt of temporary total ratings, he was also hospitalized in August 2007, November 2008 and February 2009 for suicidal ideation, with notations of fair insight and judgment.  He also reported suicidal ideation in March 2009, and a suicide attempt in 2011.  See February 2013 VA treatment record.  Global Assessment of Functioning (GAF) scores of 50 were noted in August 2007 and February 2009, reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  He has reported "flashbacks" during group sessions and dissociative experiences, described as a "feeling of unreality."  See March and August 2009 VA treatment records.  He has been described as socially isolative, with constant depression and anxiety and a lack of adequate coping skills.  See April 2009 VA treatment record.  He has also had periods of homelessness during the appeal period.  See January 2009 VA treatment record.

The Board notes in passing a May 2010 VA examination report, in which the examiner noted that the majority of the Veterean's reported symptoms were a result of his alcohol and drug dependency and not reflective of PTSD.  In this regard, the Board emphasizes that the Veteran's service-connected psychiatric disability includes his alcohol and opiate use disorder.  See Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001) (compensation is not precluded for a substance abuse disability secondary to a service-connected disability).  Accordingly, as the examiner did not fully address the scope of the Veteran's service-connected disability picture, the 2010 report is of little probative value.  However, that examiner did acknowledge a "poor quality and degree of social relationships" because of his alcohol and drug use, which is commiserate with the other evidence of total social impairment outlined above.  Among the symptoms endorsed by the most recent May 2015 VA examiner were suspiciousness, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  That examiner also noted that the Veteran had never been married or in a relationship.  

In addition to total social impairment, there is also evidence of total occupational impairment due to the Veteran's psychiatric disorder.  In this regard, the Board acknowledges that the Veteran was employed for about five months as a maintenance worker at the beginning of the appeal period.  See March 2009 VA treatment record.  However, he was terminated from that position because of service-connected alcohol and substance abuse, and has not worked since that time.  See May 2010 VA examination report.  Notably, during a counseling session before the start of that employment, his treating psychologist expressed reservations regarding the idea of the Veteran returning to work because of his past history of not being able to hold down employment due to his anxiety and substance abuse.  See March 2009 VA treatment record.  The Board finds the Veteran's reason for termination, as well as the psychologist's reservations regarding the Veteran's employment, supports a finding of total occupational impairment for the entire appeal period. 

Accordingly, a 100 percent rating is warranted from December 22, 2008.

The Board notes in passing that the Veteran's award of a TDIU does not extend over the entire appeal period, but from November 2, 2009.  To the extent his entitlement to a TDIU from December 22, 2008 is raised, the Board emphasizes that TDIU is merely an alternate way to obtain a total disability rating without being rated 100 percent disabled under the Rating Schedule.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Here, the Veteran's inability to work has been raised solely in relation to his service-connected psychiatric disability, so the issue of entitlement to a TDIU from December 22, 2008 to November 2, 2009 is rendered moot by the assignment of a 100 percent disability rating above.  See Bradley v. Peake, 22 Vet. App. 280 (2008).


ORDER

A rating of 100 percent disability rating for PTSD with alcohol and opiate use disorder is granted from December 22, 2008.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


